In The
                             Court of Appeals
                    Seventh District of Texas at Amarillo
                             ________________________

                                  No. 07-12-00476-CR
                             ________________________


                          JOE DANIEL LUNA, APPELLANT

                                           V.

                         THE STATE OF TEXAS, APPELLEE



                          On Appeal from the 242nd District Court
                                   Hale County, Texas
             Trial Court No. B19083-1203, Honorable Edward L. Self, Presiding


                                     July 11, 2013

               ORDER ON MOTION FOR REASONABLE BAIL
                Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


      By opinion dated May 28, 2013, this Court reformed the trial court’s judgment of

conviction for a third degree felony assault to misdemeanor assault. That portion of the

judgment assessing punishment was reversed and the cause was remanded to the trial

court for a new punishment hearing. Pending before us is appellant’s motion for

reasonable bail. Pursuant to our request, the State filed a response by which it does

not oppose bail being set. We grant appellant’s motion.
      Article 44.04(h) of the Texas Code of Criminal Procedure provides that upon

reversal of a conviction, a defendant is entitled to release on reasonable bail, regardless

of the length of term of imprisonment, pending final determination of the appeal by the

State or defendant on petition for discretionary review. The statute further provides this

Court shall determine the amount of bail if it is requested before a petition for

discretionary review has been filed.

      It appearing that appellant is entitled to the relief requested, pursuant to article

44.04(h), the Court hereby sets reasonable bail in the amount of $5,000, conditioned as

the law requires.

      It is so ordered.


                                         Per Curiam

Do not publish.




                                            2